Title: General Orders, 8 February 1778
From: Washington, George
To: 



Head-Quarters V. Forge Sunday February 8th 1778.
Zebulon.Zembla. Zealand.


The General Officers are requested to meet ten ôClock tomorrow morning at Genl Varnum’s quarters to take into consideration the propriety of altering the present ration. The Commissary Genl proposes that instead of the rations heretofore allowed there shall be issued a pound and an half of flour one pound of beef or three quarters of a pound of salt pork and a certain quantity of spirits—Mr Blaine will attend this meeting.
Officers who are desirous of taking Commissions in the company of sappers under the Command of Brigadier General Du Portail and possess the necessary qualifications, such as the knowledge of practical Geometry & drawing will give in their Names at the Adjt General’s office: Three Captains, three first & three second Lieutenants are wanting.
In future the Reveille will beat at daybreak; the troop at 8 in the

morning; the retreat at sunset and taptoo at nine ôClock in the evening—To render this duty uniform, the drummer’s call to be beat at the right of the front line and answered throughout that line; then through the second & Corps of Artillery begining at the left; The Reserve to follow the second line—Immediately upon this three rolls to begin and run through in like manner as the call; then all the drums of the Army at the heads of their respective Corps should go thro’ the regular beat, ceasing upon the right which will be a Signal for the whole to cease.
At a General Court-Martial whereof Coll Proctor was President Feby 5th 1778. Lieutt Grey of Coll Lamb’s Regiment of Artillery tried for absenting himself from Camp without leave, being guilty of theft and other behavior unbecoming the character of an officer and gentleman, found guilty of ungentleman, unofficer like behavior in absenting himself from camp without leave; associating with a soldier robbing and infamously stealing, unanimously sentenced to have his sword broke over his head on the grand parade at guard mounting, that he be discharged the Regiment and rendered incapable of serving any more as an officer in the Army and that it be esteem’d a crime of the blackest Dye, in an officer or even soldier to associate with him after the execution of this just, though mild punishment.
His Excellency the Commander in Chief approves the sentence and orders it to be put in Execution tomorrow morning at guard mounting.
At a General Court Martial whereof Colonel Clark was President Jany 22nd—Thomas Butler an Inhabitant of the State of Pennsylvania tried for attempting to carry flour into Philadelphia, found guilty of the charge being a breach of a Resolution of Congress dated October 8th 1777. extended by another resolution made for the purpose of cutting off all communication of supplies or Intelligence to the Enemy’s Army and sentenced to receive two hundred and fifty lashes on his bare back.
At the same Court Thomas Ryan an Inhabitant of the State of Pennsylvania tried for being taken on the night of 13th of January last in company with Thomas Butler with eight quarters of mutton and a bull beef on his way into Philadelphia found guilty of the charge being a breach of a resolution of Congress above mentioned and sentenced to pay the sum of fifty pounds and to be confined in the Provost guardhouse ’till that sum is paid to the Adjutant General to be applied for the use of the sick in Camp.
At the same Court January 22nd William Maddock an Inhabitant of the State of Pennsylvania tried for attempting to drive Cattle in to the Enemy, found guilty of the charge, being a breach of a resolution of Congress aforementioned and sentenced to pay the sum of one hundred

pounds and to be confined in the Provost-Guard-House until that sum is paid in manner aforesaid.
At the same Court-Martial Jany 26th—Joseph Edwards an Inhabitant of the state of Pennsylvania tried for attempting to drive Cattle in to the Enemy, found guilty of the Charge, being a breach as aforesaid, and sentenced to pay the sum of one hundred pounds and to be confined in the Provost Guard ’till that sum is paid to the Adjutant General, out of which twenty dollars shall be paid to each of the Light-horsemen who apprehended the prisoner as an encouragement for their Activity & good conduct the rest to be applied to the use of the sick in Camp.
At a General Court Martial whereof Coll Wigglesworth was President Feby 4th Philip Kirk tried for supplying the enemy with cattle, found guilty and sentenced to be confined in some Gaol in the State of Pennsylvania during the Enemy’s stay in it and both his real & personal Estate to be taken from him for the use of The United-States of America.
At the same Court-Martial John Williamson tried for supplying the enemy with Cattle found guilty of the Charge and sentenced to receive two hundred and fifty lashes on his bare back well laid on.
At the same Court David Dunn tried for supplying the enemy with Cattle found guilty and sentenced to receive two hundred & fifty lashes on his bare back well laid on.
At the same Court James Bowen tried for communication with the City of Philadelphia and acquitted.
At the same Court Jacob Gibbons tried for selling sheep to a butcher of Philadelphia and acquitted of the charge.
At the same Court Daniel Williamson tried for attempting to take a number of sheep into Philadelphia, found guilty of the charge being a breach as aforesaid and sentenced to receive two hundred lashes on his bare back.
The Commander in Chief confirms the aforegoing sentences, so far as they relate to corporal punishment, fines and imprisonment but remits the remainder being of Opinion that confiscation of property is a matter not cognizable by martial Law; The sentences of whipping to be put in execution tomorrow morning on the grand parade at guard mounting—A Surgeon from General Patersons Brigade to attend to see that the Criminals do not receive more lashes than their strength will bear. Tomorrow being the day appointed for opening the Market at the Stone-Chimney Picquet—The Army are desired to take notice of the same. Markets will be held at the same place every monday and thirsday.
On the east side of Schuylkill near the new-bridge every tuesday and friday and near the Adjutant General’s Office every Wednesday & saturday; certain prices having been affixed to the several Articles

mentioned in the hand-bills by a board of General-Officers, the same are to be strictly observed.
Printed hand-bills with the regulations at large will be delivered by the Adjutant General to the Brigadiers and officers commanding brigades, who are desired to have the same read at the head of each regiment in the brigade and endeavor to convince the officers and soldiers of the necessity and expediency of observing the same punctually.
As a proper person for the Clerk of the market is not yet appointed, the officer commanding the picquet guard at the Stone-Chimney is desired to see the regulations of the market observed; he is also desired to distribute the hand-bills among the market people who attend it; It is expected that the numbers will be but few tomorrow as the notice had not had sufficient time to circulate through the Country.
